Citation Nr: 1444066	
Decision Date: 10/03/14    Archive Date: 10/10/14

DOCKET NO.  10-05 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for degenerative arthritis and degenerative disc disease of the lumbar spine.

2.  Entitlement to service connection for a left shoulder disability.

3.  Entitlement to service connection for a cervical spine disability.

4.  Entitlement to service connection for depression.

5.  Entitlement to service connection for anxiety.  

6.  Entitlement to service connection for scoliosis.

7.  Entitlement to service connection for a right foot disability.

8.  Entitlement to service connection for diverticulitis.

9.  Entitlement to service connection for shingles.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1999 to April 2002.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran was scheduled for a Travel Board hearing in August 2011 but requested postponement to ensure representation by The American Legion.  The Veteran was then scheduled for a hearing in November 2011.  The Veteran submitted a letter in November 2011 acknowledging that he was scheduled for a hearing but that he did not receive notice.  Rather than requesting  a new hearing, the Veteran indicated that he had discussed the claims process and understood what evidence was needed to support his claim.  He then requested an extension to submit evidence.  A 60-day extension was granted, but the Veteran did not submit any additional information.  Therefore, the Board will proceed with adjudication of the claim.  See 38 C.F.R. § 20.702(d)(2013).

Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  The documents within these systems include documents relating to the immediate appeal.  The documents are considered to be part of the claims file, and as such have been considered as part of the present appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's VA medical records have not been associated with his claim and should be requested.  38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  Specifically, in his February 2009 application for benefits and during his VA examinations, the Veteran reported treatment at the VA Medical Center (VAMC) in Detroit, Michigan.  These records have not been requested or associated with the claims file.  

In October 2012, the Veteran contacted VA to report receiving payments from the Social Security Administration.  Although the report of contact did not indicate what disabilities allowed for SSA payments, the Veteran stated in his August 2009 VA examinations that he could not work due to back and shoulder pain.  The Veteran is currently seeking service connection for both of these conditions.  Thus, the SSA records are potentially relevant and attempts must be made to obtain them.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding VA treatment records, to include all records from the Detroit VAMC.  All efforts to obtain these records should be documented for the claims file, and if they are ultimately deemed to be unobtainable, the appropriate memorandum for the file should be prepared.

2.  Contact SSA and obtain a complete copy of any and all adjudications and the records underlying any adjudication for disability benefits.  All efforts to obtain SSA records should be fully documented, and a negative response must be provided if records are not available.

3.  All facilities must provide a negative response if records are not available and the Veteran and his representative should be informed of such and given the opportunity to submit the requested information as required under 38 U.S.C.A. § 5107A (West 2002); 38 C.F.R. § 3.159(c)(2013).

4.  Then, readjudicate the claim on the merits.  If the benefits sought are not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.  Then return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

